ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-17_ORD_01_NA_02_FR.txt. 20

OPINION DISSIDENTE DE M. PADILLA NERVO

. Traduction

Je ne suis pas en mesure de souscrire à l'ordonnance de la Cour et
j'ai donc voté contre son adoption.

A mon avis, la Cour n'aurait pas dû indiquer de mesures conservatoires.
Malgré l'opinion contraire, les traits particuliers de la présente affaire
n'autorisent pas de telles mesures contre un Etat qui nie la compétence de
la Cour, qui n’est pas partie à l'instance et dont les droits d'Etat souve-
rain subissent ainsi une atteinte.

Il n'est pas établi que la prétention de la République d'Islande à étendre
sa compétence en matière de pêcheries jusqu'à 50 milles marins autour de
ses côtes soit contraire au droit international.

La question de la compétence de la Cour n'a pas été complètement
examinée. La Cour invoque surtout pour fonder sa compétence l'échange
de notes du |} mars 1961, accord qui. d'après la République d'Islande,
a entièrement atteint son but et son objet, dont elle considère que les
dispositions ne sont plus applicables et sont donc devenues caduques.

Le ministre des Affaires étrangères d'Islande a envoyé au Greffier, fe
29 mai 1972, une lettre au sujet du dépôt, intervenu le 14 avril 1972, d'une
requête par laquelle le Gouvernement du Royaume-Uni introduisait
une instance contre l'Islande.

A cette letire, étaient joints plusieurs documents concernant l’origine
et l'extinction de l'accord du 11 mars 1961, ainsi que «le changement
de circonstances résultant de l'exploitation toujours croissante des
ressources de la pêche dans les mers entourant l'Islande ».

La lettre mentionne le différend avec le Royaume-Uni, qui s’opposait
à la limite de pêche de 12 milles établie par le Gouvernement islandais en
1958, et se réfère à l'échange de notes de 1961.

L'Islande déclare que «l'échange de notes de 1961 est intervenu dans
des circonstances extrêmement difficiles, à un moment où la flotte
britannique employait la force pour s'opposer à l'application de la limite
de pêche de 12 milles ».

Au paragraphe 4 de la requête introductive d'instance du Royaume-
Uni, il est dit:

«La validité de cette mesure n'ayant pas été reconnue par le
Royaume-Uni, des navires de péche de ce pays continuérent a
pêcher en deçà de la limite de douze milles. I s'ensuivit un certain
nombre d'incidents où furent impliqués, d'une part, des navires
garde-côtes islandais et, de l'autre. des navires de pêche britanniques

12
COMPETENCE PECHERIES (OP. DISS. PADILLA NERVO) 21

et des bâtiments de la marine royale chargés de la protection des
pêcheries. »

Il ressort des déclarations ci-dessus que de telles circonstances n'étaient
pas des plus favorables pour négocier et conclure l'accord de 1961.

Le ministre des Affaires étrangères d'Islande indique en outre:

« L'accord réglant le différend dont il s'agissait et par conséquent
la possibilité d'une instance devant la Cour (à laquelle le Gouverne-
ment islandais s'est constamment opposé pour les différends con-
cernant l'étendue de sa compétence exclusive en matière de pêcheries,
ainsi que le reconnaît d'ailleurs le Royaume-Uni) n'avaient pas un
caractère permanent. En particulier on ne saurait considérer comme
permanent un engagement de se soumettre au règlement judiciaire.
Rien dans cette situation ni dans toute règle générale du droit
international contemporain ne justifierait une autre manière de
voir

L'accord enregistré dans l'échange de notes de 196! ayant pris
fin, la Cour ne pouvait trouver dans son Statut le 14 avril 1972
aucun fondement pour l'exercice de sa compétence dans l'affaire
visée par le Royaume-Uni.

Considérant que les intérêts vitaux du peuple islandais sont en jeu,
le Gouvernement islandais porte respectueusement à la connaissance
de la Cour qu'il n'est pas disposé à lui attribuer compétence dans
une affaire qui concernerait l'étendue des pêcheries islandaises, en
particulier dans l'instance que le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord a voulu introduire le 14 avril
1972, »

Dans l'affaire de l’Anglo-Iranian Oil Co., M. Winiarski et Badawi
Pacha ont justifié leur opinion dissidente par les motifs suivants, que je
crois applicables et valables en l'espèce:

«Le problème des mesures conservatoires est lié pour la Cour à
celui de sa compétence: elle ne peut les indiquer que si elle admet, ne
fût-ce que provisoirement, sa compétence pour connaître du fond
de l'affaire. » (C.I.J. Recueil 1951, p. 96.)

«En droit international, c'est le consentement des parties qui
confère juridiction à la Cour; la Cour n’a compétence que dans la
mesure où sa juridiction a été acceptée par les parties. Le pouvoir
donné à la Cour par l'article 41 n'est pas inconditionnel; il lui est
donné aux fins du procès, dans les limites du procès. Pas de compé-
tence au fond, pas de compétence pour indiquer des mesures con-
servatoires. Ces mesures en droit international ont un caractère
exceptionnel à un plus haut degré encore qu'en droit interne; elles

13
COMPETENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 22

sont facilement considérées comme une ingérence à peine tolérable
dans les affaires d’un Etat souverain. » (/bid., p. 97.)

«Il nous est difficile d'admettre le point de vue d’après lequel si
prima facie l'incompétence totale n'est pas évidente, donc s'il existe
une possibilité, si faible soit-elle, de compétence pour la Cour, elle
peut indiquer des mesures conservatoires. Cette méthode qui com-
porte, elle aussi, un élément d'appréciation et qui ne réserve pas dans
une plus grande mesure la liberté de Ja Cour de statuer définitive-
ment sur sa compétence, paraît cependant partir de la présomption
en faveur de la compétence de la Cour, ce qui ne s'accorde pas avec
les principes du droit international. Pour être en accord avec le droit
international, il faut renverser les positions: s'il existe de fortes
raisons en faveur de la compétence contestée, la Cour peut indiquer
des mesures conservatoires: s'il existe des doutes sérieux ou de
fortes raisons contre cette compétence, elle ne peut pas les accorder. »
{lbid.)

A mon avis, ces doutes existent dans la présente affaire.

L'échange de notes du 11 mars 1961 sur lequel la requête fonde la
compétence de la Cour mentionne la résolution du Parlement islandais
du 5 mai 1959, aux termes de laquelle «il convient de s‘efforcer d'obtenir »
la reconnaissance des droits de pêche de l'Islande sur l'ensemble du
plateau continental.

Dans la note du I] mars 1961, il est dit que: «Le Gouvernement
islandais continuera de s'employer à mettre en œuvre la résolution de
PAlthing en date du 5 mai 1959 relative à l'élargissement de la juridiction
sur les pêcheries autour de l'Islande... »

Quand l'Islande affirme que son plateau continental doit être considéré
comme une partie du pays lui-même, elle peut s'appuyer sur la convention
relative à cette question, signée à Genève le 29 avril 1958.

Dans son arrêt du 20 février 1969, la Cour a énoncé:

«la plus fondamentale de toutes les règles de droit relatives au
plateau continental et qui est consacrée par l'article 2 de la Con-
vention de Genève de 1958 ... : les droits de l'Etat riverain concer-
nant la zone de plateau continental qui constitue un prolongement
naturel de son territoire sous la mer existent ipso facto et ab
initio en vertu de la souveraineté de l'Etat sur ce territoire et par
une extension de cette souveraineté sous la forme de l'exercice de
droits souverains aux fins de l'exploration du lit de la mer et de
l'exploitation de ses ressources naturelles. Il y a la un droit inhérent.
Point n'est besoin pour l'exercer de suivre un processus juridique
particulier ni d'accomplir des actes juridiques spéciaux. Son existence
peut être constatée, comme cela a été fait par de nombreux Etats,
mais elle ne suppose aucun acte constitutif. Qui plus est, ce droit est
indépendant de son exercice effectif. Pour reprendre le terme de la
Convention de Genève, il est «exclusif» en ce sens que, si un Etat

14
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 23

riverain choisit de ne pas explorer ou de ne pas exploiter les zones
de plateau continental lui revenant, cela ne concerne que lui et nul
ne peut le faire sans son consentement exprès. » (C.Z.J. Recueil 1969,
p. 22, par. 19.)

Le Gouvernement islandais, dans les renseignements et les documents
envoyés a la Cour, donne des raisons et des explications bien motivées
de son droit souverain d'étendre sa compétence en matière de pêcheries
à la totalité de la zone du plateau continental.

Depuis toujours les pêcheries côtières de l'Islande constituent le
fondement même de l'économie du pays.

Les pêcheries côtières sont indispensables à l'économie islandaise;
sans elles, le pays n’aurait pas été habitable.

L'Islande est située sur une plate-forme ou plateau continental, dont
les contours sont concentriques à ceux du pays lui-même. Ces terrasses
sous-marines peu profondes présentent des conditions idéales pour
les zones de frai et d’alevinage dont la préservation et l’utilisation sont
indispensables à la vie du pays. Il est de plus en plus généralement
admis que les pêcheries côtières dépendent des conditions particulières
existant dans les zones littorales, lesquelles fournissent l'environnement
nécessaire aux réserves de poisson. Cet environnement fait partie inté-
grante des ressources naturelles du pays riverain.

Le plateau continental est en réalité l'assise sur laquelle le pays repose
et il doit être considéré comme une partie du pays lui-même.

Les intérêts vitaux du peuple islandais sont donc en jeu. Ils doivent
être protégés.

La position prioritaire de l'Etat côtier a toujours été reconnue grâce au
système des limites de pêche. Dans le passé, ces limites ont été souvent
établies sans que l'on tienne aucun compte des intérêts de l'Etat riverain.
Elles doivent plutôt leur origine à l'influence prépondérante des nations
pratiquant la pêche lointaine, qui souhaitaient pêcher aussi près que
possible des côtes des autres nations et, souvent, ravageaient une zone
avant de passer à une autre.

Dans un système de développement progressif du droit international,
la question de la limite de pêche exclusive doit être réexaminée du point
de vue de la protection et de l’utilisation des ressources côtières, indépen-
damment d’autres considérations qui portent sur l'étendue de la mer
territoriale. La communauté internationale reconnaît de plus en plus que
les ressources de la pêche côtière doivent être considérées comme un
élément des ressources naturelles de l'Etat riverain. La situation particu-
lière des pays qui sont tributaires avant tout des pêcheries côtières a été
admise, d'une manière générale, lors des deux conférences de Genève
de 1958 et 1960. Depuis lors cette idée a été maintes fois exprimée, que ce
soit dans la législation de divers pays ou dans d'importantes déclara-
tions politiques. L'évolution se fait résolument dans cette direction.

Rappelant les raisons qui l'avaient amené à adopter une nouvelle
réglementation sur l'exclusivité de sa compétence en matière de pêcheries

15
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 24

dans la zone du plateau continental, le Gouvernement islandais a déclaré
ce qui suit:

« Dans l’aide-mémoire du 31 août 1971, il était indiqué: «en vue
de renforcer les mesures de protection essentielles pour la préser-
vation des intérêts vitaux du peuple islandais dans les mers qui en-
tourent ses côtes, le Gouvernement islandais considère comme essen-
tiel d'étendre sa zone de compétence exclusive sur les pêcheries autour
des côtes de manière à inclure les espaces marins situés au-dessus
du plateau continental ». I] était ajouté que, de l'avis du Gouverne-
ment islandais, l'objet et le but des dispositions de l'échange de
notes de 1961 visant le recours au règlement judiciaire dans certains
cas avaient été entièrement atteints. En conséquence, le Gouverne-
ment islandais considère que les dispositions des notes échangées ne
sont plus applicables et sont donc devenues caduques.» (Aide-
mémoire du Gouvernement islandais en date du 24 février 1972,
annexe H à la requête du Royaume-Uni.)

« Au cours des dix années écoulées, le Gouvernement du Royaume-
Uni a bénéficié de la politique du Gouvernement islandais tendant à
suspendre pour une durée raisonnable et équitable tout nouvel élargis-
sement des limites de la juridiction exclusive sur les zones de pêche.
Etant donné l'évolution scientifique et économique qui s’est pro-
duite (et notamment la menace toujours plus grande d’une orien-
tation des activités de pêche intensives vers la zone islandaise) la
poursuite de cette politique du Gouvernement islandais a des
conséquences excessivement lourdes et inacceptables et elle porte
préjudice à la conservation des ressources de la mer dont dépend la
subsistance de la population islandaise. » (Aide-mémoire du Gouver-
nement islandais en date du 31 août 1971, annexe C à la requête du
Royaume-Uni.)

La demande en indication de mesures conservatoires présentée par
le Gouvernement du Royaume-Uni est longuement motivée.

Il est indiqué parmi les motifs que, si l'intention de l'Islande d'étendre
les limites de sa compétence sur les pêcheries était mise à exécution
pendant une période d’une certaine durée, il en résulterait un dommage
immédiat et irrémédiable pour I’« industrie» de la pêche du Royaume-
Uni et les industries connexes. Ce dommage ne saurait être réparé par
le versement d’une indemnité en espèces.

Autre motif: il n'est pas possible de transférer dans des conditions
«rentables » l'effort de pêche de la zone islandaise à d'autres lieux de
pêche. Les chalutiers de pêche lointaine qui n'iraient plus en Islande
ne trouveraient de pêcheries « rentables » ni à proximité ni à des distances
moyennes. D'autres facteurs nuiraient gravement aussi aux opérations
de pêche et à leur « rentabilité financière ».

On prétend en outre que tout effort supplémentaire de la part de navires

16
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 25

britanniques ou autres qui seraient transférés de la zone islandaise se
solderait notamment par une «diminution des profits » des secteurs tra-
ditionnels fréquentés par les chalutiers britanniques à courte ou à
moyenne distance et, en conséquence, par une diminution des «profits
actuels » de la pêche côtière au Royaume-Uni.

La demande en indication de mesures conservatoires contient le
passage suivant:

«En général, donc, les chalutiers modernes de pêche lointaine
comme en utilisent les pêcheurs britanniques dans la zone islandaise,
dont l'équipement technique est coûteux et complexe et dont les
frais d'exploitation élevés sont donc incompressibles n'auraient,
si on les excluait de la zone islandaise, aucun espoir d'atteindre et
encore moins de maintenir un rendement en poissons suffisant pour
faire leurs affaires. »

Non seulement l'Islande mais encore bien d'autres pays riverains
connaissent par expérience les effets néfastes de la menace toujours plus
grande d’une intensification de la pêche près de leur littoral que font peser
des flottilles étrangères de bateaux de pêche munis, comme les chalutiers
modernes du Royaume-Uni, d'un «équipement technique ... complexe ».

L’argumentation développée dans la demande en indication de mesures
conservatoires et dans la plaidoirie du 1% août 1972 me parait avoir
pour but véritable la protection des intérêts financiers ou économiques
d'entreprises de pêche privées et non la protection des «droits» du
Royaume-Uni.

En outre on ne peut tenir pour acquise l'existence de ces droits. Le
problème relève du fond de l'affaire et c'est à ce stade que la Cour doit
le trancher.

Dire que l'indication de mesures conservatoires «ne préjuge en rien »
les droits que la Cour pourra estimer appartenir au demandeur ou au
défendeur, c'est une affirmation qui est contredite par cette constatation
évidente que le simple fait d'indiquer des mesures destinées à protéger
des droits révèle une présomption quant à l'existence des droits contro-
versés.

L'indication des mesures contenues dans l'ordonnance a le caractère
d'une décision préliminaire sur le fond et la mise en œuvre de ces mesures
équivaudra à l’application de cette décision. On ne saurait nier cela
simplement en affirmant que de telles mesures ne préjugent en rien le
fond de l'affaire.

Quand on prétend qu'un préjudice immédiat et irréparable sera causé,
on part de l'hypothèse que le différend sur le fond ou même sur la question
de compétence ne sera pas réglé par la Cour avant de nombreuses années.

C'est là une hypothèse erronée et c'est pourquoi l'argument tiré du
bouleversement de l’ensemble de l’industrie de la pêche perd toute force
et toute valeur si la Cour, comme on doit l’escompter, examine le pro-
blème de la compétence avant la fin de l’année.
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 26

Ayant invoqué l'article 53 du Statut, le demandeur prie la Cour de lui
adjuger ses conclusions.

D'après le paragraphe 2 de cet article, la Cour doit d'abord s'assurer
qu'elle a compétence.

La disposition figurant à l’article 61, paragraphe 1, du Règlement
intéresse la question de la compétence: « Une demande en indication de
mesures conservatoires peut être présentée à tout moment au cours de la
procédure relative à l'affaire au sujet de laquelle elle est introduite ».

La condition objective ratione temporis mise à l'exercice de cette
compétence est que la demande soit présentée au cours de la procédure
relative à l'affaire.

«S'il résulte clairement de la pièce introductive d'instance que la
Cour ne peut avoir pleine compétence pour statuer sur l'affaire au
fond que si un autre acte est accompli par l'Etat défendeur et si
celui-ci refuse de l'accomplir … il n'y a pas d'instance et par con-
séquent pas de compétence intrinsèque qui permette d’indiquer des
mesures conservatoires, jusqu'à ce que l’on ait parfait la compétence
sur le fond.» (Rosenne, The Law and Practice of the International
Court, chap. XH, « Incidental Jurisdiction », p. 424.)

Le Gouvernement islandais a accusé réception le 28 juillet 1972 d’un
télégramme émanant du Greffier de la Cour et relatif à la demande du
Royaume-Uni en indication de mesures conservatoires déposée le
19 juillet 1972. Le télégramme du Gouvernement islandais dit en par-
ticulier:

«la demande à laquelle votre télégramme se réfère est sans fondement.
De toute manière, /a requête du 14 avril 1972 concerne la situation
juridique des deux Etats et non la situation économique de certaines
entreprises privées ou d’autres intérêts de l’un de ces Etats !. Sans
préjudice d'aucun des arguments qu'il a antérieurement formulés
le Gouvernement islandais s'oppose tout particulièrement à l'indi-
cation par la Cour de mesures conservatoires en vertu de l’article 41
du Statut et de l’article 61 du Règlement en l'affaire visée par le
Royaume-Uni et dans laquelle aucun fondement de compétence
nest établi. » (Les italiques sont de nous.)

L'accord que constitue l’échange de notes du 11 mars 1961 envisageait
déjà que la République d'Islande étendrait la limite de sa compétence
sur les pêcheries au-delà de 12 milles.

S'il avait été contraire au droit international d’envisager une telle
extension, le Royaume-Uni et la République fédérale d’Allemagne
n'auraient pas accepté l'insertion d'une déclaration de ce genre dans
l'échange de notes officiel.

Cet échange de notes contient la reconnaissance implicite du droit de
l'Islande d'étendre sa compétence en matière de pêcheries.

Ayant reconnu que la nation islandaise est exceptionnellement tribu-
taire de ses pêcheries côtières pour sa subsistance et son développement

18
COMPETENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 27

économique, le Royaume-Uni a accepté les propositions formulées par
le Gouvernement islandais et notamment celle qui figure à lavant-
dernier alinéa où il est dit: « Le Gouvernement islandais continuera de
s’employer à mettre en œuvre la résolution de l’Althing en date du 5 mai
1959 relative à l'élargissement de la juridiction sur les pêcheries autour
de l’Islande »; d'après cette résolution, l'Islande doit s’efforcer d’obtenir
la reconnaissance de ses droits sur toute l’étendue du plateau continental,
conformément à la loi de 1948 concernant la conservation scientifique des
pêcheries du plateau continental.

Le Royaume-Uni n’a pas objecté que ces droits n’existaient pas; il a
accepté la proposition dont la contrepartie était l'obligation pour
l'Islande de notifier six mois à l'avance toute mesure tendant à étendre
sa juridiction sur les pêcheries.

A supposer qu’un différend survienne en la matière, cela ne concerne-
rait pas la reconnaissance déjà admise implicitement du droit de l'Islande
à étendre sa compétence en matière de pêcheries.

Pour les Etats riverains, les ressources biologiques de la mer au-dessus
de leur plateau continental et dans la zone de pêche contiguë à leur mer
territoriale sont une richesse essentielle.

Le développement progressif du droit international suppose la recon-
naissance de la notion de «mer patrimoniale» qui s'étend depuis les
eaux territoriales jusqu'à une certaine distance, fixée par l'Etat riverain
intéressé dans l'exercice de ses droits souverains, en vue de protéger les
ressources dont dépendent son développement économique et la subsis-
tance de sa population.

Cette notion n’est pas nouvelle. Elle a trouvé expression dans nombre
de déclarations par lesquelles les gouvernements ont proclamé, comme
des éléments de leur politique maritime internationale, leur souveraineté
et leur compétence exclusive en matière de pêcheries sur les eaux adjacentes
à leurs côtes.

Neuf Etats ont fixé à 200 milles marins à partir de leur littoral la zone
de leur compétence exclusive sur les pêcheries. Il y a vingt ans que cer-
tains appliquent une réglementation en ce sens, depuis que la « déclara-
tion de Santiago » a été signée par les Gouvernements du Chili, de  Equa-
teur et du Pérou en août 1952.

Ma dernière remarque est la suivante. Il n’a pas été prouvé, à mon
avis, que le préjudice infligé au demandeur serait irréparable. On a sim-
plement allégué que les entreprises de pêche subiraient des pertes finan-
cières et les habitudes alimentaires de la population dans les pays inté-
ressés seraient troublées. J'estime que l’on ne saurait opposer un tel
argument aux droits souverains de l'Islande relatifs à sa compétence
exclusive et à la protection des ressources biologiques de la mer au-dessus
de son plateau continental. L’ordonnance n’établit pas, me semble-t-il,
un juste équilibre entre les deux Parties, comme l'exige l’article applicable
du Statut. Les restrictions indiquées dans l'ordonnance visent naturelle-
ment l'Islande et portent atteinte à son droit incontestable de légiférer
sur son propre territoire de la manière qui lui paraît indispensable (voir

19
COMPÉTENCE PÊCHERIES (OP. DISS. PADILLA NERVO) 28

par. 1, d) du dispositif). Dans les mesures indiquées par l'ordonnance,
la seule restriction importante imposée au demandeur consiste à limiter
le montant de ses prises annuelles à 170 000 tonnes métriques au lieu des
185 000 tonnes métriques qu'il réclamait, soit 15 000 tonnes métriques
de moins que le chiffre figurant dans sa demande en indication de mesures
conservatoires. Toutes les autres mesures conservatoires demandées ont
été acceptées par la Cour. Sur ce point non plus je ne saurais souscrire
à l'indication de mesures dans l'ordonnance.

{ Signé) Luis PADILLA NERVO.

20
